Citation Nr: 1409610	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  07-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 30, 2011, and 50 percent disabling thereafter.

2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Subsequently, in an October 2011 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective June 30, 2011.

The claim was previously before the Board in May 2012 and January 2013, when the claim was remanded for additional development, which has been completed.  See Stegall v. West, 11 Vet. App 268, 271 (1998).

In December 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased initial rating for PTSD.  

The Veteran was last afforded a VA examination for his service-connected PTSD in May 2010, almost 4 years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995). 

As the Board is remanding the higher initial disability evaluation claim for PTSD, the TDIU issue too must be remanded because the matters are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F. 3d. 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Physically or electronically obtain VA mental health treatment records dating since November 2013 from the San Diego VA Healthcare system.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

2.  Schedule the Veteran for another VA psychiatric examination to determine the current nature and severity of his service-connected PTSD.  The claims file and electronic VA mental health treatment records should be reviewed in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should set forth a complete rationale for 
all findings and conclusions, to include any impact of 
the Veteran's PTSD on his social and occupational functioning.  The examiner should specifically discuss 
the impact the Veteran's PTSD has on his ability to obtain and maintain substantially gainful employment without regard to age and nonservice connected conditions.  The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


